
	
		I
		112th CONGRESS
		1st Session
		H. R. 2933
		IN THE HOUSE OF REPRESENTATIVES
		
			September 14, 2011
			Mr. Polis introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend title 17, United States Code, to remove the
		  exclusion from Federal copyright of sound recordings fixed before February 15,
		  1972.
	
	
		1.Short titleThis Act may be cited as the
			 Sound Recording Simplification
			 Act.
		2.Removal of
			 exclusionSection 301 of title
			 17, United States Code, is amended—
			(1)by striking
			 subsection (c); and
			(2)by redesignating
			 subsections (d), (e), and (f) as subsections (c), (d), and (e),
			 respectively.
			
